Title: To James Madison from Andrew Ellicott, 27 May 1801 (Abstract)
From: Ellicott, Andrew
To: Madison, James


27 May 1801, Philadelphia. Introduces Winthrop Sargent, “who as well as myself has been abused, and injured by a faction in the Mississippi Territory. I call it a faction, because with a few exceptions, it is composed of the most abandoned, and profligate part of the community, and consists of british subjects, discontented americans, and fugitives from justice.” Describes supporters of Sargent as being “with a few exceptions, the most respectable, and best informed inhabitants of the territory.”
 

   
   RC (DNA: RG 76, Southern Boundary, U.S. and Spain, vol. 3). 3 pp.; cover marked by Ellicott: “Hond. by Govr Sargent.” Printed in Carter, Territorial Papers, Mississippi, 5:126–27.


